       Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA




   RICHARDS CLEARVIEW, LLC                                                   CIVIL ACTION

   VERSUS                                                                    NO. 20-1709

   BED BATH & BEYOND, INC.                                                   SECTION "L" (4)


                                       ORDER & REASONS

           Pending before the Court is Plaintiff Richard Clearview, LLC’s Motion to Maintain

Summary Proceeding and For Expedited Trial Date. R. Doc. 8. Defendant Bed Bath & Beyond,

Inc. opposes the motion. R. Doc. 11. Having considered the parties’ arguments and the applicable

law, the Court now rules as follows.

  I.    BACKGROUND

           This case involves the removal of a summary eviction proceedings initiated in the 24th

Judicial District Court for the Parish of Jefferson by Plaintiff Richards Clearview, L.L.C.,

(“Landlord”) the owner of a shopping mall located at 4436 Veterans Memorial Boulevard,

Louisiana, against its tenant, Bed Bath & Beyond, Inc. (“BB&B”). Landlord’s eviction petition

alleges that BB&B has failed to pay amounts due under the lease, presently totaling $88,974.96,

as BB&B paid only a portion of rent for April 2020 and no rent for May 2020. R. Doc. 1-1 ¶ 4.

        This eviction proceeding stems from the alleged withholding of rent payments in light of

the ongoing global outbreak of COVID-19. On March 22, 2020, Governor Jon Bel Edwards issued

Emergency Proclamation Number 33 JBE, implementing certain safety measures related to the


                                               1
      Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 2 of 10



pandemic, including the closure of “all malls, except for stores in a mall that have a direct outdoor

entrance and exit that provide essential services and products.” R. Doc. 16 ¶ 10.Landlord contends

that on March 31, 2020, BB&B’s Vice President of Real Estate sent a form letter to Landlord,

advising that it “will continue . . . to make available essential [] products to customers who need

items urgently,” it remains “financially stable,” and “are paying landlords 20% of what would have

been regularly paid for Rent for April and . . . requesting that all late fees and interest be waived.”

Id. ¶ 12. BB&B thereafter tendered payment of a portion of April rent and none of its May rent,

allegedly “in a blatant default of its obligations under its lease.” Id. at ¶ 4.

        On May 5, 2020, Landlord sent a notice of default to BB&B demanding payment of

amounts past-due. Id. ¶ 24. Receiving no payments from BB&B, Landlord sent a notice

terminating the lease effective May 26, 2020 and demanding that BB&B vacate the premises,

which BB&B ignored. Id. ¶¶ 27, 30.

        Landlord takes the position that the reduction in and withholding of rent was unjustified

because BB&B was not required to close as a result of the Governor’s executive orders in response

to COVID-19 and, at all times pertinent, continued to operate its business from the Leased

Premises, fulfilling online orders and offering curbside delivery. Id. ¶¶ 9-11. Further, Landlord

argues the situation caused by COVID-19 does not constitute a force majeure event justifying the

withholding of rent under the Lease’s terms. Id. ¶ 20.

        Based on the foregoing factual allegations, Landlord requests that the Court order BB&B

to show cause why it should not be evicted and ordered to deliver possession of the premises, and

that “this order be set with preference and in an expedited manner because [Plaintiff] is unable to

lease the Leased Premises to another tenant.” Id. ¶ 33.



                                                    2
      Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 3 of 10



        BB&B answered the complaint on July 8, 2020, generally denying Landlord’s allegations

and presenting a different view of the background facts. R. Doc. 16. BB&B explains that as a result

of Governor John Bel Edwards’ Emergency Proclamation, the BB&B store at issue was closed

from March 23 through June 5, 2020. Id. at ¶ 7. The store offered limited curb-side pickup

beginning on May 1, 2020. Id. at 12 n. 1. BB&B requested a temporary rent reduction and waiver

of late fees and interest from Landlord as a result of the closure. R. Doc. 16 at ¶ 9.

        Believing that the Lease’s force majeure clause excused it from paying rent for the relevant

period, BB&B paid partial rent for April, which Landlord accepted. 1 Id. at ¶ 10. On May 5,

Landlord issued a default notice based on the deficiency in the April payment. Id. On May 15,

2020, Landlord sent a letter to BB&B revoking the standard ACH deposit method that had been

used for years and directing BB&B to mail payments to a different address. BB&B says this

disruption “imped[ed] BB&B’s payment of rent in the normal, ordinary, and routine course of

business.” Id. ¶ 11. Nevertheless, on June 1, BB&B paid the residual rent for April and full rent

for May and June, “thereby curing any alleged deficiencies and bringing the account current.” Id.

¶ 12. Landlord, however, refused payment of the tendered amount on three occasions. Id. ¶ 13–17.

        BB&B removed the matter from state court to federal court on June 12, 2020, on the

grounds of diversity jurisdiction. R. Doc. 1. In its answer, BB&B asserts fourteen affirmative

defenses, including failure to state a claim, application of the doctrine of confirmation and/or

ratification, the existence of a superseding, intervening, or force majeure event, and the doctrine

of unclean hands. R. Doc. 16 at 1–4. BB&B also raises a counterclaim against Landlord, asking

this Court to declare that the COVID-19 pandemic was a force majeure incident under the terms


        1
          BB&B claims that “[t]he 74-day closure of the Leased Premises to the public due to the COVID-19
pandemic and the Governor’s closure order(s) constitutes an event of force majeure and extended the period of time
under the Lease and Amended Lease for BB&B to pay rent and cure any alleged default.” R. Doc. 16 ¶ 19.
                                                        3
        Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 4 of 10



of the Lease, that BB&B has satisfied its obligations under the Lease, and that the Lease remains

in full effect. R. Doc. 16 at 10.

 II.      PRESENT MOTION

       A. Plaintiff Clearview’s Motion to Maintain Summary Proceeding and For Expedited
          Trial Date [R. Doc. 8]

          This case was initially filed in state court pursuant to Louisiana Code of Civil Procedure

art. 4701, et seq, which govern eviction procedures and provide for summary proceedings and

expedited hearings. R. Doc. 8. Landlord has filed a motion seeking to maintain the summary

proceeding schedule it would have been entitled to in state court, arguing that the Fifth Circuit has

authorized courts to limit the application of the Federal Rules of Civil Procedure in certain

situations where a party would be entitled to summary proceedings in state court that are not

available in a federal forum. Id. Specifically, Landlord argues “strict application of the Federal

Rules of Civil Procedure and their requisite formalities would abridge [Landlord’s] substantive

rights under both the lease at issue and under Louisiana law, simultaneously prolonging

determination of [Landlord’s] right to possession of the property at issue, as well as [BB&B’s]

ability to possess that property,” and “[h]ad [BB&B] not removed to this Court, this matter would

have been heard and decided already.” R. Doc. 8-2.

       B. Defendant Bed, Bath, and Beyond, Inc.’s Opposition [R. Doc. 11]

          Defendant BB&B has filed an opposition, indicating that it has no problem utilizing a

summary procedure as set forth in the “applicable Federal Rules.” R. Doc. 11 at 1 (emphasis

omitted). BB&B takes the position that the applicable federal rules “afford Landlord the same

expedient resolution it seeks with its instant motion, without having to abrogate Article III of the

United States Constitution and the Rules Enabling Act.” Id.


                                                  4
        Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 5 of 10



          With respect to the legal issue before the Court—whether Plaintiff is entitled to summary

proceedings consistent with those available in state court—BB&B contends Landlord’s request to

have a summary trial as if this was a state court proceeding is unnecessary, impermissible, and

unwarranted. Id. at 6. First, BB&B argues that if Landlord wants a summary proceeding, it can file

for summary judgment at any time. Id. at 6–7. Second, BB&B contends a summary eviction

proceeding is not available under the Federal Rules of Civil Procedure. Id. at 7–8. Further, BB&B

recognizes that in certain circumstances, the federal rules should be limited to allow “state-created

special statutory proceedings” but notes that “this is not one of those circumstances” because here,

Landlord is not trying to limit the application of the Federal Rules but bypass them altogether.

Third, BB&B argues employing state-court eviction procedures is unwarranted given the fact that

“Landlord has been paid in full and will continue to be paid for the duration of the lease through

2023.” Id. at 10.

       C. Landlord’s Reply [R. Doc. 14-2]

          Landlord has filed a reply, arguing that BB&B’s opposition fails to acknowledge that other

courts in this district have provided parties with the same rights they would be entitled to in state

court summary proceedings. R. Doc. 14-2 at 2. Additionally, Landlord sets forth its own rendition

of the disputed facts in this case. Specifically, Landlord argues BB&B only tendered payment in

full after this matter was filed in state court, at which time Landlord was under no obligation to

accept the untimely payment. R. Doc. 14-2 at 4. Landlord contends this matter is not premised on

BB&B’s refusal to pay rent, but merely its failure to do so in a timely manner. R. Doc. 14-2 at 4.

III.      LAW & ANALYSIS

          Generally, a federal court sitting in diversity applies substantive state law and federal

procedural rules. Rosenberg v. Celotex Corp., 767 F.2d 197, 199 (5th Cir. 1985) (citing Hanna v.

                                                  5
      Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 6 of 10



Plumer, 380 U.S. 460, 85 (1965)). In certain situations, however, a federal court may limit the

application of the Federal Rules of Civil Procedure in favor of state procedures governing special

statutory proceedings. The issue before the Court is whether the instant eviction proceeding is one

of these situations.

        “Under Louisiana law, summary eviction proceedings involve the single issue of whether

the owner is entitled to possession of the premises.” A. Levet Properties P'ship v. Bank One, N.A.,

No. CIV.A. 03-1373, 2003 WL 21715010, at *2 (E.D. La. July 21, 2003). To facilitate that narrow

inquiry, the Louisiana Code of Civil Procedure sets forth certain procedures governing eviction

proceedings that lack federal counterparts. For example, under Louisiana law, a tenant whose right

to possess the property ceases may be given only five days to vacate the premises, at which point

a lessor may initiate eviction proceedings. La. Code Civ. P. art. 4701. A tenant’s failure to comply

with an eviction notice “may cause the lessee . . . to be cited summarily by a court of competent

jurisdiction to show cause why he should not be ordered to deliver possession of the premises to

the lessor or owner.” Id. art. 4731(A) (emphasis added). Evictions are summary proceedings, id.

art. 2592, which do not require an answer, id. art. 2593, and “shall be tried by preference over

ordinary proceedings,” id. art. 2595. A tenant has twenty-four hours from a decision in the lessor’s

favor to vacate the premises or appeal the decision. Id. art. 4733. In sum, these procedural rules

“found in La. C. Civ. P. Art. 4701, et seq., . . . [are] designed to expedite the removal of the lessee

from the property.” Cavender Enter. Leasing Family, LLC v. Regions Bank, No. CIV.A. 11-573,

2012 WL 1566282, at *6 (W.D. La. Apr. 30, 2012). Essentially, a summary eviction proceeding

is “tantamount to a rule to show cause why the defendants should not be ordered to deliver

possession of the premises to the lessor.” Perino v. Collins Pipeline Co., 1 F. Supp. 2d 594, 595

(E.D. La. 1998).

                                                   6
      Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 7 of 10



       Although a federal court exercising diversity jurisdiction typically applies federal

procedural rules, “the Federal Rules of Civil Procedure are frequently applied less strictly in

special statutory proceedings, where strict application of the rules would frustrate the statutory

purpose.” Weems v. McCloud, 619 F.2d 1081, 1094 (5th Cir. 1980). For example, in Weems v.

McCloud, the Fifth Circuit considered whether a federal court had subject matter jurisdiction over

a summary confirmation proceeding involving nonjudicial foreclosure sales. Id. at 1804. In holding

that subject matter jurisdiction existed, the court emphasized that although a confirmation

proceeding is “summary in nature” and involves special procedural rules that did not exist in

ordinary court proceedings, it was nevertheless a “suit of a civil nature at common law of in

equity.” Id. at 1805, 1085–90. Additionally, the Weems court upheld the district court’s decision

to strike the debtor’s compulsory counterclaims raised in accordance with Federal Rule of Civil

Procedure 13. In deciding to limit the application of the Federal Rules of Civil Procedure in this

manner, the court explained that the summary proceeding was “designed to provide an immediate

judicial evaluation of the fairness of nonjudicial sales” and was “tailored” to address that “limited

issue, without the encumbrance of other disputes between the parties.” Id. The court reasoned that

allowing the debtor to assert counterclaims would cause a delay and convert the summary

proceeding into a plenary trial, denying the creditor his statutory right to a quick determination

and “radically chang[ing] the character and purpose of the special proceeding.” Id. In sum, under

Weems, federal courts may limit the application of the Federal Rules of Civil Procedure “when

[adherence] would frustrate the purpose, or destroy the summary nature, of a special, statutorily

created cause of action.” Id.

       The Court applies Weems to the instant matter and will accordingly adhere to Louisiana’s

summary procedures. Had this case remained in state court, Landlord would have been entitled to

                                                  7
       Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 8 of 10



certain statutory procedures, outlined above, that would have narrowed the issues before the court

and facilitated the expeditious resolution of the matter. In fact, the matter would have already been

adjudicated and decided but for BB&B’s removal. 2 Strict adherence to the Federal Rules of

Evidence would, in this case, frustrate the purpose of Louisiana’s summary eviction proceedings

by requiring the Court to consider counterclaims and requiring the parties to conduct discovery

and motion practice before trying the case many months from now. In sum, adherence to the

Federal Rules of Civil Procedure would invariably abridge Landlord’s right to have a judicial

determination of its right to re-possess the property decided in a prompt manner. Additionally, as

another federal district court in this state has noted, abandoning state summary procedures could

promote forum shopping by incentivizing defendants to remove matters to federal court in order

to “take advantage of the considerable delays which the federal litigation would afford.” Goldman

Sachs Bank USA v. Moreno, No. CIV.A. 15-2018, 2015 WL 5519407, at *4 (W.D. La. Sept. 15,

2015) (quoting Weems, 619 F.2d at 1097 n. 38) (holding that a creditor was entitled to maintain

summary executory proceedings where application of the federal rules would convert the

proceeding into a plenary trial and modify plaintiff’s substantive right to the speedy sale of his

encumbered property); see also McDowell v. Perkinelmer Las, Inc., 369 F. Supp. 2d 839, 847

(M.D. La. 2005) (holding that violations of the Louisiana Wage Penalty Statute were entitled to

summary proceedings and expediting the trial date accordingly); Douglas v. NCNB Texas Nat.

Bank, 979 F.2d 1128, 1130 (5th Cir. 1992) (holding the assertion of compulsory counterclaims




         2
          Under Louisiana Code of Civil Procedure article 4732(B), “the court shall render immediately a judgment
of eviction ordering the lessee or occupant to deliver possession of the premises to the lessor or owner” if the court
concludes the lessor is entitled to such relief. Prior to removal, this matter was set for hearing on June 24, 2020 at
9:30 a.m. R. Doc. 8-2 at 2.
                                                          8
       Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 9 of 10



under Federal Rule of Civil Procedure 13 was inapplicable because it abridged lender’s substantive

right to elect expedited foreclosure proceedings in the event of default available under state law).

        To the extent BB&B argues an expedited process is unnecessary because either party can

file a motion for summary judgment at any time, R. Doc. 11 at 7, the Court simply disagrees. State

court summary procedures would entitle Landlord to a hearing as soon as three days after service

of a rule to show cause why BB&B “should not be ordered to deliver possession of the premises”

to Landlord, La. Code Civ. P. art. 4371, and an “immediate[] judgment of eviction” if Landlord is

entitled to such relief. Id. art. 4732. In contrast, civil trials in this Court typically occur many

months after filing and would involve a larger scope of issues than the sole question of whether

Landlord is entitled to repossess the premises. Further, it is clear that motions for summary

judgment at this time would not provide a speedy resolution to this case, as the parties’ briefs

indicate that a number of facts are disputed, such as whether, and to what extent BB&B could

operate its business under the emergency proclamation, whether Landlord is entitled to disputed

interest payments, whether Landlord has been paid in full, and whether the force majeure clause

excused any late payments. 3 To the extent BB&B argues summary proceedings are unwarranted

because Landlord has been paid in full, the Court notes this factual issue will be relevant to the

underlying proceedings themselves, but not to the decision of what procedure should apply.

IV.     CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that Plaintiff’s Motion to Maintain Summary Proceedings and

Expedited Trial is GRANTED.


        3
          It appears as though the most significant question is whether BB&B’s June 1st payment for April, May, and
June rent was timely. Landlord argues rent is due on the first of the month, but BB&B contends the mall’s closure and
ongoing global pandemic extended payment times under the Lease’s force majeure clause. R. Doc. 16 ¶ 19.
                                                         9
     Case 2:20-cv-01709-EEF-DMD Document 20 Filed 07/13/20 Page 10 of 10



       IT IS FURTHER ORDERED that the parties participate in a telephone status conference

on Monday, July 20, 2020 at 8:30 a.m. to discuss the scope and schedule of this litigation.

       New Orleans, Louisiana this 13th day of July, 2020.



                                                                 _____________________
                                                                       Eldon E. Fallon
                                                                 United States District Judge




                                                10
